DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on patent application 16/539474, attorney docket Q249097. Application is assigned an effective filing date of 4/6/2017 based on the Korean application 10-2017-0044757 filing date, and applicant is Samsung Electronics Co., LTD.    Claims 1, 2, 5-7, 9-14 and 16-24 are pending and are considered below. 

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered and they are persuasive.
Applicant has amended claims 1, 11 and 17 and correctly argues that amendments overcome the §112b rejection of claims 1, 11 17 and their dependents because it incorporates the essential structural cooperative relationships between the transistors to form an SRAM cell and incorporates all the elements of the transistors.  
Applicant has made additional amendments to claims 9 and 22 to unify the elements between claims.
The previous §112b rejections are withdrawn.


Allowable Subject Matter
Claims 1, 2, 5-7, 9-14 and 16-24 are allowed.
The following is a statement of reasons for allowance:  

Claims 2-7, 9-10, 12-16 and 18-20 depend from claims 1, 11 or 17 and carry the same novel features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/           Examiner, Art Unit 2893